Opinion issued January 29, 2004








In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-04-00055-CV
____________

MATTHEW A. KORNHAUSER AND DAVID L.H. PAYNE, Appellants

V.

HELM COMPANIES, Appellee




On Appeal from the 133rd District Court
Harris County, Texas
Trial Court Cause No. 2001-62744-B




MEMORANDUM OPINION
          Appellants have filed an unopposed motion to dismiss their appeal.  More than
10 days has elapsed, and no objection has been filed.  No opinion has issued. 
Accordingly, the motion is granted, and the appeal is dismissed.  Tex. R. App. P.
42.1(a)(1).
          All other pending motions in this appeal are overruled as moot.  The Clerk is
directed to issue mandate within 10 days of the date of this opinion.  Tex. R. App. P.
18.1.
PER CURIAM
Panel consists of Justices Nuchia, Alcala, and Hanks.